Citation Nr: 1532594	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-18 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as aggravated by the service-connected disabilities of sinusitis and allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This case was previously before the Board.  By a decision of January 2014, the Board denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea on both a direct and a secondary basis.  The Board concluded that the condition of sleep apnea "was not incurred in, or aggravated by, service and is not casually related to, or aggravated by, a service-connected disability."
 
The Veteran appealed the Board's decision of January 2014 to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (JMR), the parties agreed that the Board's January 2014 decision was deficient in that it failed to consider the theory that service-connected disabilities had aggravated the Veteran's sleep apnea.  The parties further agreed that a remand as to that issue was warranted.  The JMR expressly stated, "The parties do not wish to otherwise disturb the Board decision."

By an order of August 8, 2014, the Court granted the JMR and remanded the matter for further proceedings.  In accordance with the JMR, the Court remanded "that part of the Board's decision only to the extent that it denied entitlement to service connection for obstructive sleep apnea based on a theory of aggravation by a service-connected disability."

In November 2014, the Board remanded the claim to the agency of original jurisdiction (AOJ) for an addendum medical opinion as to "whether it is at least as likely as not that service-connected rhinitis and/or sinusitis permanently aggravated the Veteran's sleep apnea." (emphasis in original).  The RO denied the claim by a supplemental statement of the case (SSOC) of March 2015.  The Veteran's VA claims folder has now been returned to the Board for further appellate proceedings.

By today's order, the Board undertakes a critical examination of the record and presents a reasoned basis for all factual findings and legal conclusions.  The Board recognizes that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1)."  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).


FINDING OF FACT

A preponderance of the competent and probative evidence of record shows that the Veteran's diagnosed sleep apnea is not aggravated by his service-connected disabilities of sinusitis and allergic rhinitis.


CONCLUSION OF LAW

Entitlement to service connection for sleep apnea based upon aggravation by the service-connected disabilities of sinusitis and allergic rhinitis is not warranted.  38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for obstructive sleep apnea based on a theory of aggravation by his service-connected disabilities of sinusitis and allergic rhinitis.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.



Stegall concerns

In November 2014, the Board remanded the claim and ordered the AOJ to obtain an addendum medical opinion and thereafter to readjudicate the Veteran's claim.  The Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law if it fails to ensure compliance with its remand order).  Pursuant to the Board's remand instructions, the Veteran was given a VA medical examination in January 2015, and a report of the examination was added to the Veteran's claims folder in February 2015.  The Veteran's claim was readjudicated by a March 2015 SSOC.

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant as to the information needed to substantiate the claim.  The required notice must be provided to the claimant before an initial unfavorable decision on a claim for VA benefits, and it must inform the claimant to the information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide and (3) that the claimant is expected to provide.  See 38 U.S.C.A. §§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the claimant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A letter sent to the Veteran in August 2008 satisfied the requirements of VCAA notice.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In the instant case, reasonable efforts have been made to assist the Veteran in obtaining necessary evidence, and there is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, VA treatment records, and private treatment records.

The Veteran underwent a VA medical examination in October 2011.  The October 2011 examination report made no finding with respect to the possible aggravation of the Veteran's sleep apnea by an in-service injury, event, or illness.

An addendum medical opinion was added to the record in January 2015.  The addendum report of January 2015 reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder and medical history, documented his current medical conditions, and rendered an opinion as to aggravation consistent with the evidence of record.  The Board concludes that the addendum report is adequate for purposes of the Veteran's claim.  See 38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21Vet. App. 303, 312 (2007) (holding that VA, when undertaking to provide a VA examination or obtain a VA opinion, must ensure that the examination or opinion is adequate).  The January 2015 examination report contains a well-supported conclusion as to whether the Veteran's obstructive sleep apnea has been aggravated by a service-connected disability.

In light of the above actions,VA has satisfied the notification and duty-to-assist provisions of the law, and no further steps pursuant to the VCAA need be undertaken on the Veteran's behalf.






Entitlement to service connection for obstructive sleep apnea
 based on aggravation by a service-connected disability

Legal criteria

Entitlement to VA disability compensation may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active duty.  See 38 U.S.C.A. §§ 1110 (West 2014) (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a Veteran generally must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. §§ 3.303(b) (2014).  Obstructive sleep apnea is not listed among the chronic diseases as to which a presumption of service connection may apply.  See 38 C.F.R. § 3.309(a) (2014).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to, or the result of, a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2014).  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury, unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  Id.   The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Board is charged with assessing the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014).

Analysis

The Veteran has been diagnosed with obstructive sleep apnea.  See VA medical examination report of May 2009.  He has also been granted service connection for allergic rhinitis and for sinusitis (claimed as sinus infection/condition).  See rating decision of February 2010. 

The Veteran contends that his diagnosed obstructive sleep apnea is aggravated by his service-connected sinusitis and allergic rhinitis.  See Veteran's post-remand brief of July 2015.   As noted, a Board decision has already determined that the Veteran's sleep apnea is not caused directly by in-service injury or disease or secondarily by a service-connected disability.  See Board decision of January 2014.  In accordance with the Court's remand order of August 8, 2014, the only issue currently before the Board is whether the Veteran's diagnosed sleep apnea is aggravated by his service-connected disabilities of sinusitis and/or allergic rhinitis.

In January 2015, a VA medical examination took place to determine whether it is at least as likely as not that service-connected allergic rhinitis and/or sinusitis permanently aggravated the Veteran's sleep apnea.  The examiner examined the Veteran in person and noted that the Veteran's claims folder had been reviewed.

The examiner initially explained that a "baseline level of severity" of obstructive sleep apnea, based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by allergic rhinitis and/or sinusitis, could not be determined, because "too much time has passed" to use the January 2009 sleep study (which diagnosed the Veteran's sleep apnea) as a such baseline.  It was observed that the sleep study of January 2009 had taken place some nine years after the Veteran left active duty in March 2000.

The examiner nonetheless compared the initial sleep study of January 2009 to the most recent sleep study of October 2013 and concluded on the basis of that comparison that the Veteran's sleep apnea has not been aggravated and has, in fact, improved.  The report contains the following chart that compares the initial sleep study of January 10, 2009 to the latest sleep study of October 23, 2013.


01/10/2009
10/23/2013

Total sleep time (min)
109
327

Sleep Efficiency Index
24.3
82.3
Normal at least 85%.
Lowest Oxygen Saturation
81%
91%
Normal > 94%
Total Number of Apneas
19
3
Apneas ideally none*
Apnea Hypopnea Index severe 
94.3
21.8
Normal < 5, > 30
Weight/Body Mass Index
195/31.5
204/32.9


"*Apnea is cessation of airflow at the nostrils and mouth lasting at least 10
seconds."

The examiner noted that, "even though Veteran's weight increased between the studies, his sleep time and efficiency improved towards the normal range."  It was further found that "his oxygen desaturation decreased" and that "while on CPAP [continuous positive airflow pressure], his apneas significantly decreased."  In addition, the report stated: "Comparing basic parameters of his sleep studies done (07/30/2009 & 10/23/2011) revealed: Indexes and sleep parameters compared to the studies above were in between: both much better than the initial study, but not as
good as the most recent study.  All studies following the initial study, done
with CPAP.  The initial study was a split/night study, so some time was on CPAP."

On the basis of the above data, the examiner found that no aggravation of the Veteran's sleep apnea has occurred.  The report states, "If allergic rhinitis and sinusitis were causing permanent aggravation then you would expect this to be reflected in the sleep studies.  The progressive improvement from the initial to the last sleep study argues against permanent aggravation."

The January 2015 examiner also addressed the Veteran's statement, first made in a statement in support of claim of July 2010, that "when he does not take his medication for his sinuses it is hard for him to breathe through his nose due
to discharge and crusting of the mucous and that such was 'directly connected
and affects his sleep apnea condition.'"  The examiner noted the Veteran's statement as representing a theory of permanent aggravation of obstructive sleep apnea by allergic rhinitis and/or sinusitis.  The examiner acknowledged that "nasal congestion and/or obstruction certainly can aggravate OSA by impairment
of the utility of CPAP, especially if provided by the nasal route alone."  As discussed in greater detail below, however, the examiner clearly foreclosed such aggravation in the Veteran's specific case.
The January 2015 addendum opinion is the only medical opinion of record that addresses the matter of aggravation, and it is not contradicted by other clinical evidence of record.  A private treatment record of July 2010 notes that the Veteran "has recently been diagnosed with sleep apnea and uses a CPAP machine which interferes with his nasal breathing," but does not state that his sinusitis or allergic rhinitis aggravates his sleep apnea condition.

The Veteran stated in April 2010 that his "sleep apnea is at a 15 level" and that he "was not breathing for more than a minute in some of the sleep apneas."  See Veteran's Form 9 appeal of April 2010.  A VA treatment record of October 2010 notes, "The Veteran has also experienced improvement with sleep apnea problems."

The Veteran maintains that the January 2015 addendum opinion is inadequate because the examiner "looked at only some of the sleep studies that have been conducted in order to arrive at her conclusion that the condition has improved."  See Veteran's post-remand brief of July 2015.  Specifically, the Veteran argues that "the fact that the pressure that must be used for the CPAP has increased from +7 to +14 is a clear indication that the condition has increased in severity (and implies that the 'improvement' discussed by the examiner is attributable to increased mechanical intervention and not due to a biological improvement)."  Id.  The Veteran contends that "the failure of the examiner to discuss the requirement for a doubling of the CPAP pressure renders the opinion inadequate."  Id.

The January 2015 examiner noted her review of the Veteran's relevant medical history and expressly referenced the initial sleep study of January 2009 and "all studies following the initial study" (emphasis added).  Thus, contrary to the Veteran's assertion, the examiner did not look at "only some of the sleep studies that have been conducted."  See Veteran's post-remand brief of July 2014.  There is no portion of the Veteran's medical history that the examiner failed to review in arriving at her medical conclusion as to aggravation.  Furthermore, because the examiner found that the Veteran's sleep apnea has improved and has not been aggravated, the examiner's general observation in her report that it is possible for nasal congestion and/or obstruction to aggravate sleep apnea does not describe the Veteran's condition.  That is, there was no need for the examiner to provide further analysis or opinion as to theoretical worsening, after having already made a specific finding of no actual worsening of the Veteran's sleep apnea.

The Veteran argues that the January 2015 addendum opinion should have focused not on the various measures that indicate improvement (for example, total sleep time and total number of apneas) but rather on "the fact that the pressure that must be used for the CPAP has increased from +7 to +14" from the first sleep study to the most recent sleep study.  Id.  Under the circumstances, the Board cannot properly direct a medical examiner to use the pressure level of the CPAP machine to determine whether or not sleep apnea has worsened.  The choice of the criteria for evaluating the Veteran's sleep studies and use of a CPAP machine is a medical matter, and the Board is not free to substitute its own judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The probative value of a physician's expert opinion depends in part upon the extent to which it reflects clinical data or another supporting rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The January 2015 addendum opinion is based upon a thorough review of the record, an in-person examination of the Veteran, and an analysis of the Veteran's entire history.  The Board finds the examiner's opinion to be highly probative of the medical question of aggravation and to carry significant weight.  The report contains a clear conclusion with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran has presented no competent medical evidence of aggravation of his sleep apnea by a service-connected disability.  While the Veteran is competent to report his past and present symptoms, he is not competent, as a layperson, to offer an opinion as to the complex matter of diagnosing the cause of any aggravation of his sleep apnea.  In the absence of evidence indicating that the Veteran has the medical training to render such a medical opinion, the Board must find that his contention with regard to aggravation of his sleep apnea is of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2014).

The Board finds that the preponderance of the evidence is against the claim that the Veteran's obstructive sleep apnea is aggravated by the service-connected disabilities of sinusitis and allergic rhinitis; as such, service connection for obstructive sleep apnea is not warranted.


ORDER

Entitlement to service connection for sleep apnea as aggravated by the service-connected disabilities of sinusitis and allergic rhinitis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


